Citation Nr: 0831513	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic asthmatic 
bronchitis, claimed as secondary to exposure to asbestos.

2.  Entitlement to special monthly pension (SMP), on account 
of being in need of aid and attendance (A&A) or being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1946, and from September 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which denied entitlement to the benefits currently sought on 
appeal.  

In August 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

In August 2006, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  Competent and persuasive medical evidence establishes 
that the veteran does not have chronic asthmatic bronchitis 
as a result of active service or secondary to claimed 
asbestos exposure.

3.  The veteran's disabilities include: coronary artery 
disease, old myocardial infarction, congestive heart failure 
(CHF), chronic obstructive pulmonary disease (COPD), 
hypertension, and hyperlipidemia.

4.  The veteran's disabilities do not render him unable to 
care for most of his daily needs without requiring A&A; he is 
neither bedridden nor a patient in a nursing home.

5.  The veteran does not have a single disability ratable as 
100 percent disabling, and he is not housebound in fact.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic asthmatic 
bronchitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.300, 3.303 (2007).

2.  The criteria for an award of SMP based on A&A are not 
met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159 
3.351, 3.352 (2007).

3.  The criteria for an award of SMP based on housebound 
status are not met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 3.102, 3.159, 38 
C.F.R. §§ 3.351(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a June 2004 letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claims for service connection and 
SMP, as well as what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA  Additional correspondence from the 
RO in March 2006 informed the veteran of how disability 
ratings and effective dates are assigned.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of service treatment 
records, private medical records, the VA inpatient and 
outpatient treatment records from the VA Medical Center 
(VAMC) in San Juan, Puerto Rico, as well as the report of VA 
examinations conducted in connection with the claims.  
Moreover, the Board notes that, in December 2006, the 
National Personnel Records Center (NPRC) responded that they 
had no records which demonstrated that the veteran was 
exposed to asbestos during his active service.  Evidence in 
the claims file indicates that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The RO requested the veteran's SSA records; and, in 
September 2006, the SSA stated that the records were 
unavailable as his folder had been destroyed.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board is without authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board also notes that the provisions of 38 C.F.R. § 3.300 
preclude service connection for disabilities on the basis of 
disease or injury attributable to a veteran's use of tobacco 
products during military service.  38 C.F.R. § 3.300.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board finds 
that service connection for chronic asthmatic bronchitis is 
not warranted.

The veteran has asserted essentially that he has chronic 
asthmatic bronchitis as a result of exposure to asbestos 
while he served on active duty.  The Board notes that there 
are no specific statutory or regulatory criteria governing 
claims of entitlement to service connection for residuals of 
asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 432-33 
(1993).  Likewise, applicable criteria provide no presumption 
of service connection for asbestos exposure claims.  See 
Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that 
M21-1 does not create a presumption of exposure to asbestos 
solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, 
Paragraph 29.  Additional guidance is found in M21-1R, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The VA 
General Counsel has held that these M21-1R guidelines 
establish claim development procedures which adjudicators are 
required to follow in claims involving asbestos-related 
diseases.  VAOPGCPREC 4-2000; 65 Fed. Reg. 33,422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1R, Part IV, Subpart ii, Chapter 2, Section 
C, Paragraph 9.  This information provides that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  The exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).

Here, the Board finds that there is no evidence besides the 
veteran's own assertions that he was exposed to asbestos 
while on active duty.  Available service treatment and 
personnel records for the veteran show that he served as a 
clerk and an infantryman while on active duty.  The veteran's 
service personnel records are negative for any exposure to 
asbestos.  Similarly, his service treatment records contain 
no complaints, signs, or symptoms of exposure to asbestos.  
None of the competent medical evidence of record shows that 
the claimed chronic asthmatic bronchitis was a result of 
exposure to asbestos.  In fact, a VA examiner reviewed all of 
the evidence of record in June 2008 and opined that there was 
no radiographic evidence of asbestos exposure.  It was noted 
that the pulmonary function test from July 2004 revealed 
changes that were not related to asbestos exposure.  The 
examiner opined that they showed changes of COPD which were 
secondary to the veteran's smoking history and not to alleged 
asbestos exposure.  Therefore, service connection for chronic 
asthmatic bronchitis secondary to claimed asbestos exposure 
cannot be granted.

However, the Board has also considered whether service 
connection for chronic asthmatic bronchitis could be 
established on a direct basis.  A search of the veteran's 
service treatment records yielded negative results for any 
signs, symptoms, or diagnoses of chronic asthmatic 
bronchitis.  A private treatment report from February 2001 
shows that the veteran was hospitalized with acute asthmatic 
bronchitis.  Private treatment notes from February, March, 
May, July, August, and November 2002 reflect that the 
veteran's lungs were clear.  An additional private treatment 
note from March 2004 reveals a diagnosis of bronchopneumonia.  
Private X-rays taken in March and April 2004 revealed 
fibrotic densities in the left pulmonary base.  It was noted 
that atelectatic changes and/or early pneumonic process could 
not be ruled out.  On VA examination in July 2004, the 
examiner opined that the veteran had chronic asthmatic 
bronchitis.  A pulmonary function test administered in 
July 2004 revealed a moderate obstructive ventilatory 
impairment, responsive to bronchodilator therapy.  An 
additional VA examination in June 2008 produced a diagnosis 
of COPD and no clinical evidence of chronic asthmatic 
bronchitis.

Service connection for chronic bronchial asthma is not 
warranted.  As noted previously, the service treatment 
records are negative for any signs of chronic bronchial 
asthma, and the first medical evidence that shows a pulmonary 
disorder appears in 2001-nearly 50 years after the veteran's 
last discharge from active duty.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Additionally, none of the 
medical evidence of record provides any link between any 
current pulmonary disorder and any event from the veteran's 
active service.  Without medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury, service connection cannot be granted on a 
direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  The Board has 
considered the veteran's own statements regarding the origins 
of his claimed chronic asthmatic bronchitis.  Lay persons can 
attest to factual matters of which they have first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  All of the veteran's statements regarding his 
observations of his observable symptoms are considered 
competent.  However neither the veteran nor his 
representative has been shown to be capable of making medical 
conclusions, thus, their statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As the veteran and his representative 
are not shown to be other than laypersons without the 
appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Hence, the lay assertions in this regard 
have no probative value.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the 
evidence is against the claim.

III. SMP

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).  The need for A&A means helplessness or being so 
nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b).  A veteran will be considered 
in need of regular A&A if he (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 38 
C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination. For 
the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that it was 
mandatory for the VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least one 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMP either based on A&A or at the housebound rate are not 
met.

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular A&A of another person.  During a VA 
examination in June 2004, the examiner noted that the veteran 
was first diagnosed with hypertension around 1980.  It was 
noted that the veteran had smoked cigarettes for 35 years but 
had quit in 1980.  The veteran complained of shortness of 
breath after moderate exertion.  The examiner observed that 
the veteran's brother drove him to the examination.  It was 
further noted that the veteran was not hospitalized, 
bedridden, or had any major visual problems.  It appeared 
that the veteran was capable of managing his benefit 
payments.  The examiner stated that the veteran could attend 
to his activities of daily living and needs of nature without 
assistance.  It was noted that the veteran could go to 
medical appointments and walk to a neighboring store.  His 
son would occasionally drive him to where he needed to go.  
The report shows that the veteran was able to eat, shave, 
dress, undress, and bathe without assistance.  He was able to 
walk well with adequate propulsion and balance.  No 
limitation of motion or deformity of the spine was noted.  
The veteran was able to walk well by himself for 
approximately 15 to 20 minutes at a slow to normal pace.  No 
mechanical aid was employed by the veteran.

In the veteran's November 2004 notice of disagreement, he 
said that he was nervous during his June 2004 examination and 
decided to reply to all of the examiner's questions as if he 
was a healthy young man.  The veteran's accredited 
representative indicated that the veteran's health conditions 
prevented him from performing his daily living activities 
without assistance from others.

A private medical statement received by the RO in July 2005 
shows that the veteran had CHF, hypertensive heart failure, 
chronic renal failure, hypertension, asthma, irritable bowel 
syndrome, chronic low back pain, Alzheimer's senile dementia, 
and sphyncteric incontinence.  It was noted that the veteran 
presented dyspnea of mild effort and was unable to walk 
unaided.  He would forget his meal times.  The examiner said 
that the veteran would soil his pants.  The veteran was not 
confined to bed, but it was difficult for him to sit up.  The 
veteran was not blind.  The examiner opined that the veteran 
was unable to travel and could not leave home without 
assistance, as he had difficulty in remembering how to return 
home.  The examiner also opined that the veteran was unable 
to do his daily life activities by himself.

On VA examination in September 2005, the examiner began the 
report by indicating his belief that the veteran needed 
assistance by another person attending his hazards of daily 
living.  The veteran arrived for the examination in a private 
vehicle driven by another person.  It was noted that the 
veteran was not hospitalized or permanently bedridden, and he 
had adequate vision.  He was deemed able to manage his own 
payment benefits.  The examiner observed that the veteran had 
no dizziness, no bladder incontinence, fairly good memory, 
fairly good balance, but would become very short of breath 
with minimal ambulation.  On a typical day, the veteran would 
stay at home and rest.  He would try to help with ordinary 
chores, but most of the housework was done by his son.  On 
objective examination, the examiner found that the veteran 
had no major functional restrictions.  He was able to feed 
himself, fasten clothing, bathe, shave, and take care of his 
toilet.  No major functional restrictions were found in the 
upper and lower extremities or the spine.  The veteran was 
able to walk at home with a short moderate pace.  While the 
veteran had no need for a mechanical aid, he used a cane to 
help with balance.  It was noted that the veteran was able to 
leave the home only if assisted by another person.  The 
restrictions were believed to be permanent.

During an additional VA examination in June 2008, it was 
noted that the veteran was not bedridden, not hospitalized, 
and could travel beyond his home.  He arrived at the 
examination in a private vehicle and was accompanied by a 
family member.  He said that on a typical day, he would 
prepare breakfast.  Occasionally his daughter would prepare 
breakfast.  He said that he would spend his days watching 
television, reading the newspapers, or watering his plants 
and taking care of his patio.  He mentioned that he 
occasionally went to the park and would walk for exercise.  
He did not use an orthopedic or prosthetic appliance.  It was 
noted that the veteran experienced occasional dizziness and 
mild memory loss.  The examiner opined that the veteran was 
able to perform all self-care functions.  He was able to walk 
unaided for a few hundred yards and used a cane.  It was 
noted that the veteran could leave the home under 
unrestricted circumstances, and his functional impairments 
were permanent.  His vision was better than 5/200 in both 
eyes and the veteran did not have a limitation of motion or 
deformity of his spine.  Function of the upper and lower 
extremities was observed to be normal.  Diagnoses of coronary 
artery disease, old myocardial infarction, CHF, COPD, 
hypertension, and hyperlipidemia were given.  The examiner 
opined that the veteran was able to manage his personal 
financial affairs.

The Board finds that the veteran's overall disability picture 
does not prevent him from protecting himself from the hazards 
or dangers incident to his daily environment.  The medical 
evidence in this case contains no credible evidence of an 
inability to perform most of the functions associated with 
daily living, and the veteran is clearly not bedridden.  
Although a private examiner opined in July 2005 that that the 
veteran was unable to do his daily life activities by 
himself, the Board observes that his conclusions are not 
supported by the other evidence of record.  The 
September 2005 VA examiner began his report by opining that 
the veteran needed assistance by another person attending his 
hazards of daily living, but he later found that that the 
veteran had no major functional restrictions.  It was noted 
that he was able to feed himself, fasten clothing, bathe, 
shave, and take care of his toilet.  No major functional 
restrictions were found in the upper and lower extremities or 
the spine.  As the July 2005 private examiner's statements 
and September 2005 VA examiner's initial statement were 
conclusory and not supported by the evidence of record, the 
Board finds these statements to be of less persuasive value.

The Board ascribes greater probative value to the opinion of 
the June 2008 VA examiner, as he reviewed the entire evidence 
of record to include the July 2005 private examiner's opinion 
and the September 2005 VA examiner's opinion.  The June 2008 
VA examiner marshaled detailed clinical findings on his 
examination to support the conclusion that the veteran's 
overall disability picture does not prevent him from 
protecting himself from the hazards or dangers incident to 
his daily environment, and that he is able to perform most of 
the functions associated with daily living.  The Board thus 
finds this opinion and record to be dispositive of the 
question of whether the veteran requires A&A, and that this 
most persuasive medical opinion specifically addresses the 
matter of whether the veteran requires A&A due to his 
disabilities militates against the claim.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Second, with respect to the question of entitlement to SMP at 
the housebound rate, the Board initially observes that this 
benefit is available contingent upon a showing that a 
disability is ratable at 100 percent.  In this case, the 
veteran does not have a single disability that is so rated, 
and he thus lacks the basic requirement for entitlement.  
Moreover, the medical evidence of record from 2001 to 2008 
clearly demonstrates that the veteran is not permanently 
bedridden.  Rather, he appears to be capable of leaving his 
home or the immediate premises as needed; clearly, then, he 
is not housebound in fact.  Since the prerequisites for 
benefits at the housebound rate have not been met, the Board 
finds that an award of SMP based on that rate is not 
warranted.  

For all the foregoing reasons, the appeal in the claim for 
SMP based on A&A or at the housebound rate must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Entitlement to service connection for chronic asthmatic 
bronchitis, claimed as secondary to exposure to asbestos is 
denied.

Entitlement to SMP based on the need for A&A or housebound 
status is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


